J-A02011-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: J.S., A MINOR                  :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
 APPEAL OF: L.W., BIOLOGICAL           :
 MOTHER                                :
                                       :
                                       :
                                       :
                                       :   No. 664 WDA 2019

              Appeal from the Order Entered March 29, 2019
    In the Court of Common Pleas of Allegheny County Family Court at
                     No(s): CP-02-DP-0000080-2019


 IN RE: R.G., A MINOR                  :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
 APPEAL OF: L.W., BIOLOGICAL           :
 MOTHER                                :
                                       :
                                       :
                                       :
                                       :   No. 816 WDA 2019

              Appeal from the Order Entered March 29, 2019
    In the Court of Common Pleas of Allegheny County Family Court at
                     No(s): CP-02-DP-0000021-2019


BEFORE: SHOGAN, J., OLSON, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY SHOGAN, J.:                        FILED MARCH 16, 2020

     L.W. (“Mother”) appeals from the orders entered on March 29, 2019,

that adjudicated her children, R.G., born in April 2011, and J.S., born in

February 2014 (collectively, “Children”), dependent pursuant to section
J-A02011-20



6302(1) of the Juvenile Act, 42 Pa.C.S. § 6301, et seq.11 After careful review,

we affirm. 2

       The trial court aptly summarized the facts adduced at the dependency

hearings, as follows:

              R.G., then age 7, and J.S., age 5, came to the attention of
       Allegheny County Children Youth and Families (“CYF” or “OCYF”
       [or “the agency”]) on October 30, 2018. This most recent referral
       on the family was reported to CYF and alleged concerns of medical
       neglect and inappropriate discipline. (Tr. 3/15/19 at 49). The CYF
       caseworker attempted multiple times to meet and discuss these
       allegations with Mother without any success. Id. The caseworker
       made an unannounced visit to Mother’s residence and left a note
       in the door. Id. The caseworker also made phone calls to Mother.
       Id. When Mother returned some of the calls to the caseworker,
       Mother stated that she was refusing to meet with the agency and
       used obscene language, telling the caseworker “[that the
       caseworker was] not going to get into her home unless [the
       caseworker] take[s] her to court.” Id. at 49 and 60–61. At the
       time of the filing of the petition, CYF had not been able to see the
       home or verify the safety of [Children]. Id.

             CYF filed a petition for dependency on January 8, 2019. At
       the pre-hearing conference for R.G.’s petition, the agency stated
       they just discovered that R.G. had a sibling, J.S., who also resided
       in the home, the child advocate expressed an inability to get into
       the home to see R.G. and also reported that R.G. had just
       expressed safety concerns. Due to the posture of the case, this
       [c]ourt ordered, inter alia, that CYF was to ensure that R.G. had
       a forensic evaluation that same day and CYF was to obtain an
       emergency custody authorization (“ECA”) if . . . R.G. made
       disclosures of abuse. See Order of Court dated January 23, 2019
       —Pre-Hearing Conference Order.

____________________________________________


1 Mother filed separate appeals from each of these orders. The cases were
consolidated sua sponte on June 17, 2019.

2 R.A.G., the father of R.G., and Q.S., the father of J.S., did not appeal the
adjudications, nor have they filed briefs in the instant appeals.

                                           -2-
J-A02011-20


            R.G. had a forensic evaluation at A Child’s Place at
     Mercy [Hospital] on January 23, 2019[,] and when asked what
     happens when he gets in trouble, R.G. disclosed that “his mother
     is the one who gives him beatings and that she beats him on his
     arms, stomach, and back with her slipper. Per [R.G.] mother used
     to hit him with a belt but she does not anymore.” See OCYF 2 -
     Information to Accompany Forensic Interview DVD at 2. During
     this forensic interview, R.G. also disclosed that he has had marks
     on his body in the past when his Mother hit him on his leg and
     head, that he has seen his Mother beat his sister, and that when
     he saw his mother in the courthouse she stated “‘Why’d you tell
     my business?... Don’t tell my business.’” Id. at 2. R.G. also made
     similar disclosures of Mother hitting him with the slipper and [with
     her] hand to another CYF caseworker assigned to the case. Tr.
     3/15/19 at 71. CYF obtained an ECA for both R.G. and J.S. on
     January 25, 2019. A shelter hearing occurred on January 28,
     2019[,] at which time both children were ordered to remain in
     care with their maternal aunt and Mother’s contact to be
     supervised. See docket entries at DP-21-2019-018 and DP 80-
     2019-018; see also Shelter Court Care Order dated January 28,
     2019 at DP 21-2019-018 and DP 80-2019-018.

            As protocol when one child makes disclosures about a
     sibling’s safety in a forensic interview, J.S. was then scheduled for
     a forensic interview at A Child’s Place at Mercy, which occurred on
     February 22, 2019. See OCYF 1—Information to Accompany
     Forensic Interview DVD at page 1. In her forensic interview, J.S.
     indicated that her Mother has beat R.G. with a belt, flip flop, and
     a shoe, which made R.G. cry. Id. at 2. When asked what happens
     when she gets in trouble, J.S. disclosed that her Mother had
     “smacked me in the face” and that her Mother had hit and kicked
     her, showing a mark on her knee that J.S. claimed was from
     getting hit by mother. Id. J.S. also reported getting beat by
     Mother with a belt, which she described as having a “gold dangle
     and a black dangle.” Id. J.S. said Mother hits both children until
     they cry and that she is smacked “a lot.” Id. Additionally, J.S.
     denied feeling safe with her parents (specifically, Mother and her
     Father, Q.S.) because when they fight Q.S. will hit Mother in the
     face and they spit on each other. J.S. said that she and her
     brother get scared, and J.S. does not feel safe because “they are
     arguing all day.” Id. CYF subsequently filed a petition for
     dependency on J.S., and filed an amended petition for dependency
     on R.G., with the adjudication hearings commencing on March 15,


                                     -3-
J-A02011-20


     2019[,] before this [c]ourt. See docket entries at DP 21-2019-
     018 and DP 80-2019-018.

           At the adjudication hearing, the CYF caseworker testified
     that Mother began to communicate with her once court
     proceedings commenced and that Mother denied the use of any
     physical discipline. Tr. 3/15/19 at 61. The agency also reached
     out to J.S.’s Father, Q.S., and the caseworker stated that she
     attempted to visit his residence on three different occasions
     without any success. Id. at 50-51. J.S.’s Father, Q.S., did tell the
     caseworker that he was on probation and he had completed drug
     and alcohol and batterers’ intervention programming while at
     Renewal in 2017. Id. at 52; see also Q.S. Exhibits A and B.

                                     * * *
           The caseworker also testified that there had been prior
     referrals to the family with allegations of mental health, domestic
     violence and medical concerns. Tr. 3/15/19 at 66. Also, the
     caseworker testified both a child protection services (“CPS”)
     report and a general protection services (“GPS”) report had been
     received after the original referral from October 2018. Id. at 67.
     With respect to those reports, the caseworker stated “nothing was
     indicated, nothing was founded. Everything was unfounded in
     regards to the CPS. Everything on the GPS side, we validated[,]
     meaning that we have concerns so, therefore, the case became
     open.” Id. at 69.

           Both R.G. and J.S. provided limited, in camera testimony at
     the adjudication proceedings sharing some parts of what had been
     disclosed in their forensic interviews, which was recorded on DVDs
     and introduced for this [c]ourt and all parties to watch as part of
     OCYF Exhibits 1 and 2, Information to accompany Forensic
     Interview DVD.

           In addition to the CYF caseworker, CYF called the principal
     from Spring Hill Elementary School, Dr. Erin McClay, where R.G.
     had attended from Kindergarten through October 24, 2018. Id.
     at 81. Dr. McClay testified that there were significant issues with
     R.G.’s behavior in the school, specifically aggression towards
     other students, aggression towards staff members, and frequent
     elopements from the classroom where he would run through the
     hallways.    Id. at 81-82.        Dr. McClay testified that on
     September 26, 2018[,] the school held a meeting with an
     extensive group of professionals to try and address the behaviors,

                                    -4-
J-A02011-20


     including district officials, a special education teacher, the district
     behavior specialist, the special education counselor from
     Spring Hill Elementary, and Mother. Id. at 82. At that meeting,
     the individualized education plan (“IEP”) team recommended to
     Mother that R.G. enter a partial hospitalization program through
     Mercy Behavioral Health to stabilize his behavior. Id. Mother
     initially agreed to the plan but later changed her mind indicating
     to the school that she was not open to R.G. being medicated. Id.

            Dr. McClay testified that the school then held an internal
     multi-tiered system of support (“MTSS”) meeting on October 16,
     2018, which included a representative from Allegheny County
     Behavioral Health, in an effort to do a thorough review of R.G. and
     determine what support to provide. Id. at 85. Dr. McClay stated
     “this suggestion of going to Mercy Behavioral Health was kind of
     a last-ditch effort because we needed to—we needed to see
     whether it was his behavior inhibiting his learning or if he had
     some other issue causing him to, you know, not be able to succeed
     academically.” Id. Dr. McClay testified that the school felt like
     they were “spinning our wheels” and that the representative from
     Allegheny County suggested perhaps it needed to be childlined as
     a neurological issue rather than a mental health issue. Id. While
     Dr. McClay had multiple observations of R.G.’s behavior becoming
     out of control, Dr. McClay also testified that she observed R.G.
     making movements like a “tremor or twitch, and sometimes, that
     became very violent that he, you know, wasn’t able to control it.”
     Id. at 92.

            Dr. McClay expressed concerns about the school’s inability
     to verify [M]other’s residency, as sometimes they would send mail
     that would come back and sometimes it would not. Id. at 87. She
     testified that both she and the guidance counselor had previously
     tried to visit at [M]other’s listed residence and no one ever
     answered the door or responded. Id. at 87-88. There were also
     concerns about R.G.’s attendance and number of unexcused
     absences in the fall. The school filed a truancy citation, which was
     ultimately resolved favorably for Mother. Id. at 88; Tr. 3/29/19
     at 110. Dr. McClay also provided testimony that the school had a
     good working relationship with the Mother despite having to call
     Mother quite frequently as it related to R.G.’s behavior or
     disciplinary issues. Id. at 98; see also 98-100.

           R.G.’s final day at Spring Hill was on October 24, 2018. Id.
     at 86. Dr. McClay testified that on that date, the school contacted

                                      -5-
J-A02011-20


     [M]other to let her know a physical management was conducted
     by a program officer, who is assigned to Spring Hill to support the
     teachers and who is trained in physical management. Id. at 104.
     Part of the protocol, when a physical restraint occurs, is to call and
     notify the parent. Id. When Mother was called, she threatened
     the program officer over the phone, resulting in Dr. McClay having
     to call the Pittsburgh Public School Police. Id. at 106. Heather
     Bellante, a special education teacher from Spring Hill, testified
     that she was present in the room when Mother was contacted
     about the physical management and that she could hear Mother
     screaming. Id. at 118. In reference to Mother, Ms. Bellante
     stated, “She said that she was coming up here and she was going
     to jail and no one was allowed to touch her son.” Id.

            Sara Gluzman, the forensic interviewer from A Child’s Place
     at Mercy, testified with all parties stipulating to her qualifications
     as an expert in child forensic interviewing. Tr. 3-29-19 at 33. As
     it related to the credibility of R.G.’s disclosure in his forensic
     [interview], Ms. Gluzman testified that “just because a child may
     have a learning disability or may have trouble communicating
     doesn’t automatically make them less credible, nor does it make
     them more suggestible. It might mean that they have trouble at
     school or trouble communicating, but that doesn’t mean that they
     are not capable of coming in here and telling us something that
     somebody did to them.” Id. at 39.

           Dr. Jennifer Wolford, an attending physician in Children’s
     Hospital of Pittsburgh division of Child Advocacy and the medical
     director of the CHECS3 program, also testified as an expert in
     general pediatrics with a subspecialty in child abuse. Id. at 49.

           3 The transcript of 3-29-19 refers to Dr. Wolford as the
           “Director of the Checks program.” The correct spelling
           of the program is CHECS, as seen in KV Exhibits AA
           and BB. CHECS stands for Child Health Evaluation
           Coordination Services and is a collaborative program
           between Allegheny County Children Youth and
           Families and the Children’s Hospital Child Advocacy
           Center to provide coordination of care and summary
           of medical records.

     Largely, Dr. Wolford testified about the medical review of all of the
     records available to them through Children’s Hospital for R.G. and
     J.S. which were documented in the CHECS medical case review.

                                     -6-
J-A02011-20


     See KV Exhibit AA and BB. Dr. Wolford expressed concerns that
     there appeared to be some lapses in follow up and missed
     appointments when it came to R.G.’s neurological and
     gastroenterology appointments from 2017 until CYF’s recent
     involvement. Tr. 3-29-19 at 50-51. Dr. Wolford indicated that
     R.G. had abnormal EEGs and was recommended to be on
     medication. Id. Dr. Wolford stated that since 2017 there were
     multiple missed follow up appointments with neurology. Id. She
     continued that there was also a period of time where there was
     no appointments attended at the Child Development Unit to
     address R.G.’s diagnosis of autism and ADHD. Id. Dr. Wolford
     stated that R.G. also needed follow up care with gastroenterology
     due to his difficulty with constipation. Id. Dr. Wolford indicated
     that since CYF had become involved with the family they were able
     to reestablish care and schedule appointments with the sub-
     specialists. In addition to Dr. Wolford’s testimony, this summary
     and documentation of no-show appointments and follow up care
     were fully detailed for both R.G. and J.S. in the CHECS Medical
     Case Review, entered into evidence. Id; see also KV Exhibit AA
     and BB. While [M]other reported that she had discontinued R.G.’s
     medication and was addressing his issues with other medical
     personnel, Mother failed to present these medical personnel or
     supporting evidence, other than her own testimony, to support
     this proposition. See Tr. 3/15/19 and 3/29/19, in their entirety.

            J.S.’s Father, Q.S., stipulated to some of the facts within the
     dependency petition. Tr. 3/15/19 at 7-10. He stipulated that his
     daughter J.S. had a forensic evaluation on February 21, 2019[,]
     and that J.S. made disclosures but he would not agree that those
     are true and accurate, instead stating that he never hit [Children].
     Id. at 8. Q.S. also was “willing to stipulate that there has been
     arguing, domestic violence issues in the past, that there have
     been three, not four, police records detailing domestic violence
     incidents from the years 2016-2018 ... that they had both filed
     PFAs at certain times with the clarification that the PFA that he
     filed on September 4th, 2018[,] was regarding an incident where
     [Mother] took his car ... and the police advised him to file a PFA
     but there were no allegations of physical abuse in that PFA.” Id.
     at 8-9.
                                      * * *

           With respect to the domestic violence concerns, Q.S.
     contended that there was arguing between he and Mother but no
     physical abuse. Id. at 32-33. Q.S. denied spending substantial

                                     -7-
J-A02011-20


     amounts of time in the home with Mother, despite being married,
     because he is required to stay at his grandmother’s address for
     probation purposes. Id. at 140. Q.S. admitted that a part of his
     criminal history included a simple assault charge and endangering
     the welfare of a child due to an incident with the mother of his
     other children in 2014. Id. at 142-143. Q.S. also admitted that
     he had been charged with simple assault in March 2016 where
     Mother was the victim and which resulted in returning before his
     criminal court judge of record for a violation of probation hearing.
     Id. at 151. Q.S. was required to do another batterers’ intervention
     program, placed on house arrest for three months, and was
     ordered to not have contact with Mother. Id. at 152. Q.S. did
     complete that round of batterers’ intervention classes in 2017 and
     stated he has been compliant with his probation since that time.
     Id.

           Mother testified that in the 2018-19 school year, leading up
     to the incident on October 2[4], 201[8], that she was called “daily”
     by Spring Hill Elementary due to concerns about R.G.’s “behavior.”
     Tr. 3/29/19 at 9. Mother stated that she didn’t follow up with the
     Merck clinic4 because “the appointments were too far out” and so
     she reached out to a private doctor, Dr. Hartman. Id. at 114.
     Mother testified that she took R.G. to see Dr. Hartman three
     times. Id. Mother admitted that Dr. Hartman had recommended
     three hours of wrap around services a week and service
     coordination for R.G. but that she did not follow through, instead
     just sharing the evaluation with the school officials. Id. at 125-
     126.
           4 The “Merck clinic” is the Merck Child and Adolescent
           Clinic, located in Pittsburgh, Pennsylvania. The Merck
           clinic specializes in assessment and treatment of
           children and adolescents who have autism spectrum
           disorder, children with developmental disabilities, and
           children who [have] co-occurring psychiatric and/or
           behavioral disorders.

           With respect [to] R.G.’s medication, Mother claimed that
     after she took R.G. to see his pediatrician on or about
     December 17, 2017[,] that she stopped giving R.G. his prescribed
     medication. Id. at 24-25. Mother also reported that she had
     taken R.G. to see his pediatrician for issues with constipation and
     acid reflux, for which he was given Zantac and Miralax. Id. at 25
     and 107. Mother claimed she didn’t take R.G. to his neurology


                                    -8-
J-A02011-20


     appointment on November 15, 2017[,] because “he was seen at
     Children’s Hospital emergency room two months prior to that.”
     Id. at 28. Mother also testified that she did not take R.G. to a
     neurology appointment on December 10, 2018[,] that was
     scheduled by [M]other and Spring Hill Elementary because “he
     was long gone from Spring Hill School. I asked Manchester
     [Elementary] if they felt as though this appointment, it was
     necessary, and they said they weren’t having any concerns with
     him at that time.[”] Id. Additionally, Mother stated she was
     currently working on obtaining an eye exam for R.G. to replace
     his broken glasses. Id. at 106.

            Mother denied threatening anyone at Spring Hill Elementary
     when she was called on October 2[4], 2018[,] by the school. Id.
     at 13. Mother stated that after this incident, she enrolled R.G. in
     Manchester Elementary, where he attended for two months, and
     from there transferred him to Langley. Id. at 14-15. Mother also
     testified that she also filed a complaint with the Board of Education
     and the Department of Education about the physical restraint, and
     Mother testified that she believed the school reported concerns
     about his lack of medication to CYF as retaliation. Id. at 16.

           Mother denied physically maltreating R.G. and J.S. Id. 116-
     117. She stated that R.G. may have talked about “beating or
     getting beaten” because that was how she was raised, and it was
     a term used in reference to discipline but that she did not actually
     beat him. Id. at 117. Mother refuted the disclosures that she had
     used a belt on [Children] and claimed she has “never owned a
     belt.” Id. at 118 and 120. Mother also testified that she only
     spanked R.G. by tapping him on his arm or leg. Id. Mother also
     refuted [Children’s] disclosures that she had used a flip-flop or
     slipper to beat them. Id. at 119.

           With respect to the allegations of domestic violence with
     J.S.’s father, Q.S., Mother testified that there had been
     “arguments and disputes between us in the past, but never
     physical.” Id. at 126. Mother also contradicted herself indicating
     that [Children] had not been present during the disputes but then
     admitting that J.S. had been present for one. Id. at 126. When
     asked whether she was denying the police reports where she had
     reported physical encounters with Q.S., in March 2016 and
     September 2018, Mother stated, “Whatever I was feeling at that
     time when we were going through that situation, I could have
     handle (sic) it differently. I don’t know why, you know, whatever

                                     -9-
J-A02011-20


     I was thinking, but it was never physical between me and [Q.S.].”
     Id. at 127. When asked whether her testimony was that she
     reported an assault by Q.S. to the police even though there was
     no actual assault, Mother stated, “Well, no. I stated that whatever
     I was feeling at that time to make me feel—you know, whatever
     we went through or whatever happened at that time, I’m not
     saying there wasn’t an assault. What I’m saying is, you know, it
     was never really actually physical. So whatever happened at that
     time, that, you know, that’s how I felt of the situation.” Id. at
     130.

           At the time of the petition hearing, Mother stated she was
     currently taking classes at the Women’s Center and Shelter, as
     recommended by the CYF caseworker. Id. at 111. Mother stated
     that she was also following up with the behavioral treatment that
     was recommended by Children’s Hospital. Id. at 115. Mother also
     presented two witnesses who testified that they had never seen
     her inappropriately discipline her children. Tr. 3/15/19 at 157-
     166.

Trial Court Opinion, 8/13/19, at 2–17 (some footnotes omitted).

     At the conclusion of the hearing, the court adjudicated Children

dependent. Mother timely filed notices of appeal and statements of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).

     On appeal, Mother raises the following issues for our review:

     1. Did the trial court commit an error of law and abuse its
     discretion by determining that Mother has not adequately
     provided for [Children’s] medical needs where the uncontradicted
     evidence indicates that R.G. has neurological, gastroenterological
     (from birth), and behavioral issues, that he sees a number of
     different medical professionals, that his medical history shows
     that Mother has repeated[ly] taken him to the Emergency
     Department and his pediatrician for repeated ENT, gastro- and
     neurological issues, that J.S. has endocrinological issues requiring
     numerous visits with specialists, that R.G. has an IEP and has had
     constant problems at school requiring his mother to be in almost
     daily contact with school staff, and that uncontradicted evidence
     indicates [Children] are up to date on immunizations and regularly
     [see] their PCP, all suggesting that Mother’s inability to get R.G.


                                    - 10 -
J-A02011-20


       to a few of a multitude of medical appointments did not constitute
       medical neglect[?]

       2. Did the trial court commit an error of law and an abuse of
       discretion in finding that Mother physically abused [Children]
       given that (a) [Children] were interviewed in a manner likely to
       elicit coached responses; (b) neither school nor medical staff ever
       raised concerns that [Children] had been abused; (c) the belt
       incident allegedly occurred over a year prior to the hearing, with
       no evidence of more recent abuse; (d) no medical or other
       physical evidence substantiates the abuse allegations; (e) an
       OCYF employee testified that she did not observe [Children]
       express fear of [M]other; (e) [sic] the allegations emanated from
       R.G., when he was in second grade, has an IEP, is autistic, has
       learning disabilities, has significant behavioral issues; (f) where
       R.G. provided no time frame about when the alleged abuse
       occurred, did not specify the number of occurrences or the
       severity of the alleged strikes, and did not offer any other details
       which would tend to corroborate [R.G.’s] narrative; and (g) and
       witnesses contradicted reports of abuse[?]

       3. Did the trial court commit an error of law or abuse its discretion
       by failing to acknowledge the issue of retaliation by the Spring Hill
       Elementary School, resulting from Mother’s state and federal
       complaints against the school, which retaliation took the form of
       contacting OCYF after [R.G.] was removed from his school by
       Mother and misinforming them that Mother had been
       educationally and medically neglectful to R.G. and by asserting
       that Mother had been resistant to interventions proposed by the
       school staff, when, to the contrary, Mother had been highly
       involved in [R.G.’s] difficult educational situation?

       4.[3] Did the trial court commit an error of law and an abuse of
       discretion in holding that J.S. is “dependent” in light of the
       evidence that the Mother has done everything asked of her,
       particularly given her compliance with requirements imposed on
       her by the Home Builder’s program and programs including
       Pressley Ridge?



____________________________________________


3 Mother’s Statement of Questions Involved omits issue number four; we have
renumbered her subsequent issues for ease of analysis.

                                          - 11 -
J-A02011-20


     5. Did the trial court commit an error of law and abuse its
     discretion by making a finding of continued dependency as to
     [Children], although it failed to set forth specific, feasible,
     realistic, or attainable goals for [Children’s] permanency plan and
     failed to set the likely date on which [Children’s] placement goals
     could be achieved?

     6. Did the trial court commit an error of law and abuse its
     discretion in entering a disposition that requires that all of
     Mother’s custodial time with [Children] be supervised when such
     a restriction was not appropriate or necessary to ensure the safety
     of J.S.?

     7. Did the trial court commit an error of law and abuse its
     discretion by removing J.S. from the home when the only
     allegations of physical abuse and/or medical neglect related to
     R.G.?

     8. Did the trial court commit an error of law and abuse of
     discretion when it permitted Dr. Wolford to testify as to her
     opinion about a relationship between R.G.’s intestinal issues and
     stress/abuse when she had not provided a foundation for such an
     opinion nor provided any expert report on which to base her
     opinion?

     9. Did the trial court commit an error of law and abuse of
     discretion in finding that [Children] were dependent absent clear
     and convincing evidence of dependency, when the decision of the
     trial court was contrary to the weight of the evidence, and where
     the trial court’s findings are unsupported by the evidence of
     record[?]

Mother’s Brief at 4-6 (suggested answers omitted) (emphasis in original).

     The standard of review in dependency cases

     requires an appellate court to accept the findings of fact and
     credibility determinations of the trial court if they are supported
     by the record, but does not require the appellate court to accept
     the lower court’s inferences or conclusions of law. Accordingly,
     we review for an abuse of discretion.




                                   - 12 -
J-A02011-20



In re R.J.T., 9 A.3d 1179, 1190 (Pa. 2010). “The trial court is free to believe

all, part, or none of the evidence presented and is likewise free to make all

credibility determinations and resolve conflicts in the evidence.” In re M.G.

& J.G., 855 A.2d 68, 73–74 (Pa. Super. 2004) (quotation omitted).

Additionally, the admission of evidence is within the purview of the trial court’s

discretion. In re C.M.T., 861 A.2d 348, 355 (Pa. Super. 2004).

      “The burden of proof in a dependency proceeding is on the petitioner to

demonstrate by clear and convincing evidence that a child meets that

statutory definition of dependency.”     In re G.,T., 845 A.2d 870, 872 (Pa.

Super. 2004) (citation omitted). Section 6302 of the Juvenile Act defines a

“dependent child” as a child who:

      (1) is without proper parental care or control, subsistence,
      education as required by law, or other care or control necessary
      for his physical, mental, or emotional health, or morals. A
      determination that there is a lack of proper parental care or
      control may be based upon evidence of conduct by the parent,
      guardian or other custodian that places the health, safety or
      welfare of the child at risk, including evidence of the parent’s,
      guardian’s or other custodian’s use of alcohol or a controlled
      substance that places the health, safety or welfare of the child at
      risk[.]

42 Pa.C.S. § 6302(1).     “The question of whether a child is lacking proper

parental care or control so as to be a dependent child encompasses two

discrete questions: whether the child presently is without proper parental care

and control, and if so, whether such care and control are immediately

available.” G.,T., 845 A.2d at 872 (quotation omitted).

      We have further noted:


                                     - 13 -
J-A02011-20


      [w]hen a child is adjudicated dependent, the child’s proper
      placement turns on what is in the child’s best interest, not on what
      the parent wants or which goals the parent has achieved.
      Moreover, although preserving the unity of the family is a purpose
      of the [Juvenile] Act, another purpose is to “provide for the care,
      protection, safety, and wholesome mental and physical
      development of children coming within the provisions of this
      chapter.” 42 Pa.C.S. § 6301(b)(1.1). Indeed, “[t]he relationship
      of parent and child is a status and not a property right, and one
      in which the state has an interest to protect the best interest of
      the child.”

In the Interest of K.C., 903 A.2d 12, 14–15 (Pa. Super. 2006) (some

citations omitted). Accordingly, when the court removes a child from his or

her home, the Rules of Juvenile Court Procedure provide that the court must

determine whether “the child’s placement is the least restrictive placement

that meets the needs of the child, supported by reasons why there are no less

restrictive alternatives available[.]”    Pa.R.J.C.P. 1242(C)(3)(c); see also

Pa.R.J.C.P. 1514(A)(2).

      During a child’s dependency,

      [t]he standard against which visitation is measured . . . depends
      upon the goal mandated in the family service plan. Where . . .
      reunification still remains the goal of the family service plan,
      visitation will not be denied or reduced unless it poses a grave
      threat. If . . . the goal is no longer reunification of the family,
      then visitation may be limited or denied if it is in the best interests
      of the child or children.

In the Interest of C.B. and A.L., 861 A.2d 287, 293 (Pa. Super. 2004)

(quoting In re B.G., 774 A.2d 757, 760 (Pa. Super 2001)).

      Prior to addressing the merits of Mother’s issues, we must first

determine whether they have been preserved for purposes of appeal. See

Commonwealth v. Wholaver, 903 A.2d 1178, 1184 (Pa. 2006) (observing

                                      - 14 -
J-A02011-20



that this Court may sua sponte determine whether issues have been properly

preserved for appeal).

       Initially, we note that pursuant to Pa.R.A.P. 903, Mother had until

April 29, 2019 to file an appeal.4 Mother’s notice of appeal at 664 WDA 2019

was docketed on April 30, 2019. In response to a rule to show cause why the

appeal should not be quashed, Mother’s counsel responded that on Monday,

April 29, 2019, counsel’s staff had tried to file the documents via PACfile, but

the system was not allowing uploads. See Rule to Show Cause, 7/25/19, at

1; Response to Rule to Show Cause, 8/8/19, at 1. Counsel averred that the

delay was not of her doing; the delay was minimal; and that allowing the

matter to proceed was the best use of judicial resources. Id. We acknowledge

that the notice of appeal, docketed one day after the expiration date, was filed

late as a result of non-negligent circumstances. As no party avers prejudice,

we decline to quash the appeal. See Criss v. Wise, 781 A.2d 1156, 1159

(Pa. 2001) (if counsel’s failure to timely file an appeal is due to non-negligent

circumstances, appellant should not lose his day in court).

       Mother’s first issue avers that the trial court erred in making a finding

of medical neglect.      Mother asserts that the testimony concerning missed

medical appointments must be viewed in the context of R.G.’s myriad of
____________________________________________


4 Although the trial court entered its order on March 29, 2019, the thirtieth
day of the appeal period fell on Sunday, April 28, 2019. See 1 Pa.C.S. § 1908
(noting that the computation of time excludes the first and last day of a period,
and that when the last day of a period falls on a Saturday, Sunday, or legal
holiday, that day may be omitted from computation). Mother did timely file a
notice of appeal at 816 WDA 2019.

                                          - 15 -
J-A02011-20



physical and mental health issues and the time she devotes to addressing

those concerns with various medical professionals.      Mother protests that

“given the barrage of appointments in this case, the small proportion missed

by Mother hardly rises to the level of medical neglect so as to result in the

removal of these two children from their parent.” Mother’s Brief at 18.

     In order to ascertain whether the trial court erred in this regard, we

deem it prudent to recount in full its rationale for concluding that R.G. and

J.S. were without proper parental care or control:

           Without question, the record is replete with evidence and
     testimony supporting the adjudication of dependency pursuant
     [to] § 6302(1). This [c]ourt found [Children] and the forensic
     evaluator credible. There was no doubt in this [c]ourt’s mind that
     these children were subject to inappropriate physical discipline
     and were fearful while in the care of Mother and Q.S. due to the
     nature of the parents’ relationship.6 The Order of Adjudication and
     Disposition for [R.G.] and J.S., both dated March 29, 2019,
     included extensive findings detailing how the sum total of the
     testimony clearly and convincingly supported an adjudication of
     dependency. . . .

           6 This [c]ourt did not mak[e] a finding of physical
           abuse in the Order of Adjudication and Disposition for
           either R.G. or J.S.

            Mother and Q.S. lacked credibility when it came to their
     testimony about the alleged intimate partner violence in their
     relationship. Q.S.’s testimony that he only filed for a temporary
     Protection from Abuse order from Mother because she took his car
     did not make sense. Mother’s testimony that acknowledged there
     were police reports she initiated alleging abuse but that physical
     contact did not occur also did not make sense. This [c]ourt’s
     observation was that both Mother and [Q.S.] appeared to want to
     downplay the potential explosive nature of their relationship and
     the impact it had on their children.



                                    - 16 -
J-A02011-20


           Also factoring into this [c]ourt’s consideration was that
     despite Q.S. completing prior batterers’ intervention classes while
     involved with the criminal justice system, Q.S. and Mother
     continued to have episodes where the police were called, including
     one that gave rise to a violation of probation for Q.S., where he
     was placed on house arrest and ordered to stay away from Mother
     until he completed yet another round of batterers’ intervention
     classes by his criminal court judge.

           This [c]ourt also gave significant weight to the disclosures
     that [Children] made at their forensic evaluations, which were
     entered into evidence in DVD by CYF and viewed by this [c]ourt
     and all parties, which clearly depicted both children disclosing
     inappropriate physical discipline and expressing safety concerns
     at home.

            This court also considered [Children’s] positions, which were
     advanced by their court appointed Guardian ad Litem. The
     Guardian ad Litem for R.G. and J.S. indicated on the record that
     she had the ability to meet several times with [Children], both
     together and separately, in various locations. In advancing the
     position of [Children], the Guardian ad Litem stated, “[Children]
     have been consistent with their position that they are fearful of
     being home due to the inappropriate physical discipline and the
     arguments that they see between [M]other and Q.S. They have
     indicated that they feel safe with their aunt. They–when asked,
     you know, about where they want to live and returning to
     [M]other’s home, they tell me [M]other has said, We are going
     home. Mother tells me to tell you that I want to go home or the
     strangers are going to put me somewhere bad. [Children] have
     never indicated that they personally wish to come home, only that
     they have been told to tell me that. They report being cared for
     in the aunt’s care and being happy and safe there.”

           Mother sought to blame the court proceedings and CYF
     investigation on a retaliatory report by R.G.’s school after an
     incident on October 25, 2018. This [c]ourt did not factor in
     whether or not Mother and Spring Hill Elementary’s relationship
     had soured after the incident on October 25, 2018. What this
     [c]ourt did consider, however, was that the collective testimony
     of both Mother and Spring Hill indicated that R.G. was in a
     downward spiral, significantly struggling in the school setting that
     Mother was regularly called, and with behavior so out of control
     that the school sought to have R.G. admitted into a 30 day partial

                                    - 17 -
J-A02011-20


     hospitalization program to provide immediate stabilization.
     Mother, who initially agreed to the partial hospitalization and
     ultimately rescinded permission because she did not want R.G. to
     be medicated, was well within her rights as a parent to decide to
     not medicate her son. Nonetheless, it was extremely concerning
     to this [c]ourt that Mother was unable to provide any evidence to
     demonstrate how she was otherwise meeting R.G.’s immediate
     need for intensive intervention and behavioral stabilization.
     Mother[] testified that she had taken R.G. three times to a
     “Dr. Hartman” and testified that she shared that evaluation and
     recommendations with the school. However, Mother did not follow
     up personally on any of the alleged recommendations in the
     report, which was never presented to this [c]ourt for review.
     Mother cannot merely discharge her duty to provide proper
     parental care and control necessary for R.G.’s educational and
     mental well-being by placing the bulk of the responsibility on the
     school. Mother was also unable to adequately explain R.G.’s lapse
     in sub-specialty services, as testified to by Dr. Wolford and
     documented in KV Exhibit AA, from approximately 2017 until CYF
     became involved and filed dependency petitions in January 2019.
     Based only on Mother’s testimony, as no other evidence or
     witnesses were presented to support this proposition, Mother
     claimed that during this window of time she was addressing R.G.’s
     needs with visits to the pediatrician and the occasional emergency
     room visit. Even if this was true, this evidence and testimony
     before this [c]ourt would suggest that Mother’s course of action
     was woefully inadequate to address the significant issues R.G. was
     experiencing in the school setting, whereby Mother’s own
     testimony was that she was getting called “daily” because of his
     behavior.

Trial Court Opinion, 8/13/19, at 21–25 (internal citations to the record

omitted).

     As the above excerpt discloses, the trial court never utilized the term

“medical neglect” in its description of Mother’s behavior.   Rather, the trial

court’s dependency adjudication was reasoned primarily upon the testimonies

of the GAL and Children regarding the inappropriate physical discipline meted

out by Mother and Children’s fear for their safety in the home occupied by


                                   - 18 -
J-A02011-20



Mother and Q.S. Nonetheless, while the trial court agreed with Mother that

she was “well within her rights as a parent to decide to not medicate her son,”

citing the missed appointments with the subspecialists, the trial court

registered its concern that Mother could not produce evidence that she was

addressing R.G.’s significant needs and described her course of action in this

regard as “woefully inadequate.” Trial Court Opinion, 8/13/19, at 24–25.

      This Court has defined “proper parental control” as “care which (1) is

geared to the particularized needs of the child and (2) at a minimum, is likely

to prevent serious injury to the child.” In re M.B., 101 A.3d 124, 128 (Pa.

Super. 2014). In M.B., this Court decided that the trial court did not abuse

its discretion when it adjudicated a child dependent when that child had

“particular needs related to his mental health” but the “record does not

demonstrate that Mother has made any attempts to provide [c]hild with any

care designed to treat his mental health conditions.” Id. at 128. We found

that the trial court determined, by clear and convincing evidence, that Mother

put her child at risk when she “was unable to ensure that [c]hild took the

medication as prescribed” and “did not take [c]hild to a specialist or mental

health professional for follow-up care.” Id.

      In this case, it is undisputed that Mother missed a number of neurology

and gastrointestinal appointments for R.G. Dr. Wolford stated that Mother’s

failure to follow up with the neurology subspecialists was particularly

concerning because “the most important part of a child’s body is the brain,”




                                    - 19 -
J-A02011-20



and “any medical attention or therapeutic intervention to maximize the child’s

growing brain potential is critically important.” N.T., 3/29/19, at 675.

       Mother’s inattention to the subspecialists’ appointments represented a

failure to adequately treat R.G.’s medical issues that cannot be excused by

other efforts Mother may have taken to address his conditions. Thus, the trial

court’s reference to Mother’s laxity in determining that R.G. was without

proper parental care was not an abuse of discretion.5

       Mother’s second issue challenges the trial court’s finding of physical

abuse. However, the trial court did not find that Mother physically abused

Children. Trial Court Opinion, 8/13/19, at 21 n.6. No further discussion is

required.

       In Mother’s third issue, she argues that the court erred in failing to

acknowledge the “issue of retaliation by the Spring Hill Elementary School.”

Mother’s Brief at 37. Mother avers that the trial court improperly overlooked


____________________________________________


5   Although the trial court noted that documentation of J.S.’s missed
appointments was admitted into evidence, see Trial Court Opinion, 8/13/19,
at 11, it did not discuss or reach any conclusion regarding Mother’s efforts to
pursue medical services for J.S. Mother’s discussion of the alleged medical
neglect of J.S. is limited. Mother admits that J.S. missed an appointment with
an endocrinologist, but offers that J.S. was seen at the hospital for painful
urination. Mother’s Brief at 16. She also claimed in her testimony that J.S.
had been seen by both a dentist and an eye doctor. Id. at 22; N.T., 3/29/19,
at 106. Because the trial court did not factor Mother’s response to J.S.’s
medical needs in its dependency adjudication, and because Mother did not
develop any argument concerning J.S. in this context, the issue of medical
neglect of J.S. is waived. See Commonwealth v. Treiber, 121 A.3d 423,
474 (Pa. 2015) (cursory allegations are waived for failure to develop an
argument).

                                          - 20 -
J-A02011-20



her claim that the school contacted CYF as retaliation for Mother’s filing

complaints with the federal and state Boards of Education. Id.

      Initially, we note that the Rules of Appellate Procedure indicate that an

appellant’s brief must contain an argument section and citations to the

pertinent authority.   See Pa.R.A.P. 2111(a)(8); Pa.R.A.P. 2119(b).         An

appellant’s failure to support each issue raised by discussion and analysis of

pertinent authority hampers this Court’s review and risks waiver. Thomas v.

Thomas, 194 A.3d 220, 229 (Pa. Super. 2018). Here, Mother cites no case

law in support of this argument and, accordingly, risks waiver of the issue.

Thomas, 194 A.3d at 229.

      Regardless, Mother’s issue is without merit.     The trial court, in its

opinion, noted that it did not consider whether Mother’s relationship with the

school soured after the October 24, 2018 incident but instead, relied on

evidence from both Mother and the school that R.G. was in a downward spiral

at the school. Trial Court Opinion, 8/13/19, at 24. Furthermore, there was

no evidence introduced to show that the school contacted CYF in retaliation

for Mother’s complaints beyond Mother’s own testimony. It is entirely within

the trial court’s purview to weigh the evidence and make credibility

determinations and we decline to re-weigh the evidence. In re R.J.T., 9 A.3d
1179, 1190 (Pa. 2010).

      We address Mother’s fourth, seventh, and ninth issues together, as they

are interrelated. Therein, Mother argues that the trial court committed an

error of law and an abuse of discretion in adjudicating Children dependent

                                    - 21 -
J-A02011-20



absent clear and convincing evidence of dependency. Mother further claims

that the dependency finding was against the weight of the evidence and

unsupported by the record.      Mother’s Brief at 53–58.     Specifically, in her

seventh issue, Mother contends that the court erred in adjudicating J.S.

dependent because Mother had done everything asked of her since the

inception of the case, the trial court made no findings that Mother was not in

compliance, and the allegations of abuse related only to R.G., and not to J.S.

Mother’s Brief at 41, 46–48.

      The burden of proof is on the agency to demonstrate by clear and

convincing evidence that Children are lacking proper care or control. See 42

Pa.C.S. § 6302; In re G.,T., 845 A.2d 870, 872 (Pa. Super. 2004). We have

detailed, supra, the trial court’s rationale for adjudicating Children dependent

and we see no error in its recital of the facts supporting its decision or in its

legal reasoning.

      The record supported the conclusion that R.G. and J.S. had been

subjected to inappropriate physical discipline. Both children made disclosures

that they had been hit with slippers, shoes, or belts; both children indicated

that they did not feel safe in the home, and the trial court found their accounts

credible. The record supported the conclusion that Mother had not ensured

that R.G. had appropriate medical care           for his numerous physical,

psychological, and neurological issues until after the filing of the dependency

petitions and the adjudication. Similarly, Mother appeared not to understand

that taking R.G. to the emergency room was not the same as establishing care

                                     - 22 -
J-A02011-20



with a subspecialist, and Mother appeared to be continuing the pattern with

J.S. Additionally, the record supported the conclusion that both Mother and

Q.S. continued to minimize the mutual domestic violence in the home, with

Mother equivocating about police reports she had filed alleging physical abuse,

and Q.S. similarly minimizing the PFAs he had filed against Mother.

Accordingly, it was appropriate for the court, in considering the best interests

of Children, to find that they were without proper parental care and control

and adjudicate them dependent. See G.,T., 845 A.2d at 872.

      Mother’s fifth issue assails the trial court’s finding of continued

dependency for failure to set forth a target date for Mother to comply with CYF

directives geared to enable Children’s return to Mother. Mother’s argument

in this regard is confusing as it could appear by her use of the term “continued

dependency,” and her citation to 42 Pa.C.S. § 6351 (e) and (f) that Mother is

challenging the trial court’s permanency review order of May 28, 2019, which

is not a part of this appeal. However, in her argument, Mother refers only to

the contents of the March 29, 2019 dependency order, which clearly is not a

permanency review order. As Mother has failed to advance a cogent argument

concerning deficiencies in the March 29, 2019 order of adjudication and

disposition, she has waived appellate review of this issue. See Lackner v.

Glosser, 892 A.2d 21, 29 (Pa. Super. 2006) (explaining that arguments which

are not appropriately developed are waived).




                                     - 23 -
J-A02011-20



       Mother’s sixth issue charges error in the trial court’s decision to order

that Mother’s visitation with J.S. must be supervised.6      “The polestar and

paramount concern in evaluating parental visitation, in dependency as well as

non-dependency situations, is the best interests and welfare of the children.”

In re C.J., 729 A.2d 89, 94 (Pa. Super. 1999) (citations omitted).

       We have already discussed the trial court’s findings that Mother

inappropriately disciplined Children and that Children felt unsafe in her care.

Thus, requiring that Mother’s visitations be supervised until she complied with

the parenting services was clearly in Children’s best interests and best suited

to their protection and physical, mental and moral welfare. See In re A.B.,

19 A.3d 1084, 1089 (Pa. Super. 2011) (citations and quotation marks omitted)

(“The best interests of the child, and not the interests of the parent, must

guide the trial court.”).

       Mother’s eighth issue contends that the court erred in allowing

Dr. Wolford to testify to her opinion regarding the link between intestinal

issues and mental stress without providing a foundation or expert report.

Mother’s Brief at 4–6. Dr. Wolford had not submitted an expert report at the

time of the hearing, but Mother did not object to Dr. Wolford’s qualification as

an expert witness in pediatrics with a subspecialty in child abuse.        N.T.,
____________________________________________


6  We do not agree with the GAL’s position that this issue is waived. At the
conclusion of the March 29, 2019 hearing, Mother specifically asked the trial
court why visitation had to be supervised. N.T., 3/29/19, at 157. The trial
court explained that visitations would be supervised until the services
recommended for Mother were in place and that the necessity of supervised
visitation would be re-visited at a later hearing. Id. at 157–158.

                                          - 24 -
J-A02011-20



3/29/19, at 49. She has thus waived any challenge to Dr. Wolford’s expert

testimony without a prepared report. See Pa.R.A.P. 302. We will, however,

briefly address Mother’s challenge to the substance of Dr. Wolford’s expert

testimony.

      Mother contends that the trial court erred in permitting Dr. Wolford to

opine concerning a link between R.G.’s gastrointestinal issues and stress.

Mother’s Brief at 48-49. We reject this contention of error. First, the trial

court noted that it “did not consider the testimony speculating that R.G.’s

gastrointestinal issues were related to the allegations of inappropriate physical

discipline.” Trial Court Opinion, 8/13/19, at 18 n.5. Second, as noted, Mother

did not object to Dr. Wolford’s qualification as an expert in general pediatrics

with a subspecialty in child abuse. Finally, the question about the possible

connection between maltreatment and intestinal issues was posed as a

hypothetical, and not specifically geared to R.G.’s medical condition. N.T.,

3/29/19, at 59. Accordingly, the court did not abuse its discretion in regards

to this testimony.

      For all these reasons, we conclude that the trial court did not abuse its

discretion in adjudging R.G. and J.S. dependent. Accordingly, we affirm the

orders of adjudication and disposition.

      Orders affirmed.




                                     - 25 -
J-A02011-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/16/2020




                          - 26 -